DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020, 11/18/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2017/0373192) in view of Ishihara (US 2015/0084043), and further in view of Yamazaki (US 2015/0179803).
Regarding claim 1, Yamazaki192 discloses, in at least figures 3A, 3B, and related text, a metal oxide (406b, [100], [106], [107], [109]) comprising a first layer (406bw, [101], [107]) and a second layer (406bn, [101], [106]), 
wherein the first layer (406bw, [101], [107]) has a wider bandgap than the second layer (406bn, [101], [106]).

Ishihara teaches, in at least figures 27A-29D and related text, the metal oxide comprising a crystalline metal oxide (5100, [237], [238]); the first layer (“Ga-Zn-O layer”, [237]) and the second layer (“In-O layer”, [237]) form a crystal lattice ([222], figures 28A-28C), for the purpose of improving electrical characteristics of a semiconductor device or the like including an oxide semiconductor thereby improving  the reliability of a semiconductor device or the like including an oxide semiconductor ([11]).
Yamazaki803 teaches, in at least figures 3A-3B and related text, the metal oxide comprising in the case where a carrier is excited in the crystalline metal oxide ([160]), the carrier is transferred through the second layer ([406b, [179]]) ([176]-[179]), for the purpose of providing a transistor having stable electrical characteristics thereby providing a durable semiconductor device ([11]).
Yamazaki192, Ishihara, and Yamazaki803 are analogous art because they all are directed to metal oxide and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamazaki192 with the specified features of Ishihara and Yamazaki803 because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yamazaki192 to have the crystalline metal oxide; the first layer and the second layer forming a crystal lattice, as taught by Ishihara, and in the case where a carrier is excited in the crystalline 
Further, the claimed limitation of “in the case where a carrier is excited in the crystalline metal oxide, the carrier is transferred through the second layer” has not patentable weight because it is interpreted as operational property.
Regarding claim 2, Yamazaki192 in view of Ishihara and Yamazaki803 discloses the crystalline metal oxide according to claim 1 as described above.
Ishihara further teaches, in at least figures 27A-29D and related text, the first layer (“Ga-Zn-O layer”, [237]) and the second layer (“In-O layer”, [237]) are each placed substantially parallel to a formation surface of the crystalline metal oxide (5100, [237], [238]) (figures), for the purpose of improving electrical characteristics of a semiconductor device or the like including an oxide semiconductor thereby improving  the reliability of a semiconductor device or the like including an oxide semiconductor ([11]). 
Regarding claim 3, Yamazaki192 in view of Ishihara and Yamazaki803 discloses the crystalline metal oxide according to claim 1 as described above.
Ishihara further teaches, in at least figures 27A-29D and related text, the first layer (“Ga-Zn-O layer”, [237]) comprises an element M (M is one or more selected from Al, Ga, Y, and Sn) and Zn, 

wherein the first layer (“Ga-Zn-O layer”, [237]) and the second layer (“In-O layer”, [237]) are each placed substantially parallel to a formation surface of the crystalline metal oxide(5100, [237], [238]) (figures), for the purpose of improving electrical characteristics of a semiconductor device or the like including an oxide semiconductor thereby improving  the reliability of a semiconductor device or the like including an oxide semiconductor ([11]). 
Regarding claim 6, Yamazaki192 in view of Ishihara and Yamazaki803 discloses the crystalline metal oxide according to claim 1 as described above.
Ishihara further teaches, in at least figures 27A-29D and related text, a distance between the first layer (“Ga-Zn-O layer”, [237]) and the second layer (“In-O layer”, [237]) is less than or equal to 1 nm(figures), for the purpose of improving electrical characteristics of a semiconductor device or the like including an oxide semiconductor thereby improving  the reliability of a semiconductor device or the like including an oxide semiconductor ([11]).
Regarding claim 7, Yamazaki192 in view of Ishihara and Yamazaki803 discloses the crystalline metal oxide according to claim 1 as described above.
Ishihara further teaches, in at least figures 27A-29D and related text, the crystalline metal oxide comprises a hexagonal lattice point when the crystalline metal oxide is observed with TEM from a c-axis direction ([196], [197], figures), for the purpose of improving electrical characteristics of a semiconductor device or the like including an oxide semiconductor thereby improving the reliability of a semiconductor device or the like including an oxide semiconductor ([11]).

a gate (404, [96]), a source (416a1, [97]), and a drain (416a2, [97]), 
wherein the metal oxide (406b, [100], [106], [107], [109]) comprises a first layer (406bw, [101], [107]) and a second layer (406bn, [101], [106]), 
wherein the first layer (406bw, [101], [107]) has a wider bandgap than the second layer (406bn, [101], [106]), 
wherein the first layer (406bw, [101], [107]) and the second layer (406bn, [101], [106]) are each placed substantially parallel to a channel length direction of the transistor (figures). 
Yamazaki192 does not explicitly disclose a crystalline metal oxide; the first layer and the second layer form a crystal lattice; in the case where a voltage is applied to the gate to excite a carrier in the crystalline metal oxide, the carrier is transferred from the source to the drain through the second layer.
Ishihara teaches, in at least figures 27A-29D and related text, the metal oxide comprising a crystalline metal oxide (5100, [237], [238]); the first layer (“Ga-Zn-O layer”, [237]) and the second layer (“In-O layer”, [237]) form a crystal lattice ([222], figures 28A-28C), for the purpose of improving electrical characteristics of a semiconductor device or the like including an oxide semiconductor thereby improving  the reliability of a semiconductor device or the like including an oxide semiconductor ([11]).
Yamazaki803 teaches, in at least figures 3A-3B and related text, the metal oxide comprising in the case where a voltage is applied to the gate to excite a carrier in the crystalline metal oxide ([160]), the carrier is transferred from the source to the drain through the second 
Yamazaki192, Ishihara, and Yamazaki803 are analogous art because they all are directed to metal oxide and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamazaki192 with the specified features of Ishihara and Yamazaki803 because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yamazaki192 to have the crystalline metal oxide; the first layer and the second layer forming a crystal lattice, as taught by Ishihara, and in the case where a voltage is applied to the gate to excite a carrier in the crystalline metal oxide, the carrier being transferred from the source to the drain through the second layer, as taught by Yamazaki803, for the purpose of improving electrical characteristics of a semiconductor device or the like including an oxide semiconductor thereby improving  the reliability of a semiconductor device or the like including an oxide semiconductor ([11], Ishihara) and providing a transistor having stable electrical characteristics thereby providing a durable semiconductor device ([11], Yamazaki803)
Further, the claimed limitation of “in the case where a voltage is applied to the gate to excite a carrier in the crystalline metal oxide, the carrier is transferred from the source to the drain through the second layer” has not patentable weight because it is interpreted as operational property.
Regarding claim 9, Yamazaki192 discloses, in at least figures 1B, 1C, 3A, 3B, and related text, a metal oxide (406b, [100], [106], [107], [109]); and 

wherein the metal oxide (406b, [100], [106], [107], [109]) comprises a first layer (406bw, [101], [107]) and a second layer (406bn, [101], [106]), 
wherein the first layer (406bw, [101], [107]) has a wider bandgap than the second layer (406bn, [101], [106]), 
wherein the first layer (406bw, [101], [107]) and the second layer (406bn, [101], [106]) are each placed substantially parallel to a channel length direction of the transistor (figures). 
Yamazaki192 does not explicitly disclose a crystalline metal oxide; the first layer and the second layer form a crystal lattice; in the case where a voltage is applied to the gate to excite a carrier in the crystalline metal oxide, the carrier is transferred from the source to the drain through the second layer.
Ishihara teaches, in at least figures 27A-29D and related text, the metal oxide comprising a crystalline metal oxide (5100, [237], [238]); the first layer (“Ga-Zn-O layer”, [237]) and the second layer (“In-O layer”, [237]) form a crystal lattice ([222], figures 28A-28C), for the purpose of improving electrical characteristics of a semiconductor device or the like including an oxide semiconductor thereby improving  the reliability of a semiconductor device or the like including an oxide semiconductor ([11]).
Yamazaki803 teaches, in at least figures 3A-3B and related text, the metal oxide comprising in the case where a voltage is applied to the gate to excite a carrier in the crystalline metal oxide ([160]), the carrier is transferred from the source to the drain through the second layer ([406b, [179]]) ([176]-[179]), for the purpose of providing a transistor having stable electrical characteristics thereby providing a durable semiconductor device ([11]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yamazaki192 to have the crystalline metal oxide; the first layer and the second layer forming a crystal lattice, as taught by Ishihara, and in the case where a voltage is applied to the gate to excite a carrier in the crystalline metal oxide, the carrier being transferred from the source to the drain through the second layer, as taught by Yamazaki803, for the purpose of improving electrical characteristics of a semiconductor device or the like including an oxide semiconductor thereby improving  the reliability of a semiconductor device or the like including an oxide semiconductor ([11], Ishihara) and providing a transistor having stable electrical characteristics thereby providing a durable semiconductor device ([11], Yamazaki803)
Further, the claimed limitation of “in the case where a voltage is applied to the gate to excite a carrier in the crystalline metal oxide, the carrier is transferred from the source to the drain through the second layer” has not patentable weight because it is interpreted as operational property.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious 
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 5 that recite “the first layer and the second layer are each placed substantially perpendicularly to a formation surface of the crystalline metal oxide” in combination with other elements of the base claims 1 and 5.
Claim 10 is allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 10 that recite “the first layer and the second layer are each placed substantially perpendicularly to a formation surface of the crystalline metal oxide” in combination with other elements of the base claims 10.
Claims 11 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 8 and 11 that recite “the first metal oxide, the second metal oxide, and the third metal oxide each comprise the first layer and the second layer” in combination with other elements of the base claims 8 and 11.
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render 
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 8 and 14 that recite “the first metal oxide, the second metal oxide, and the third metal oxide each comprise the first layer and the second layer; the first layer included in the second metal oxide and the second layer included in the second metal oxide are each placed substantially perpendicularly to a formation surface of the second metal oxide” in combination with other elements of the base claims 8 and 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG-HO KIM/Primary Examiner, Art Unit 2811